Case 1:19-cv-02871-SKC Document 24 Filed 11/18/19 USDC Colorado Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO
                            U.S. Magistrate Judge S. Kato Crews

Civil Action No. 1:19-cv-02871-SKC

ETHEL SUSANNE HALTER,

         Plaintiff,

v.

WELD COUNTY SHERIFF’S OFFICE,
DOES 1 – X INFINATE, and
ROES 1 – X INFINATE,

         Defendants.


                                 ORDER TO SHOW CAUSE


         This matter is before the Court sua sponte. On October 25, 2019, the Court issued

a Order setting a Scheduling Conference for November 18, 2019 at 10:00 a.m. before

Magistrate Judge Crews. [#13.] 1 After review of the Proposed Scheduling Order [#20],

the Court converted the Scheduling Conference to a Status Conference set for the same

date time. [#21.] Plaintiff Ethel Susanne Halter (“Halter”) was emailed a Notice of

Electronic Filing to the email address on file with the Court. Halter did not appear at the

Status Conference at the scheduled time. The Courtroom Deputy attempted to contact

Halter by phone, but Halter did not answer. The Courtroom Deputy left a voice message.

After waiting fifteen minutes for Halter to appear, the Status Conference was held, on the

record, without Halter’s presence. [#23.]


1   The Court uses “[# __ ]” to refer to the docket and electronic filings in CM/ECF.
                                               1
Case 1:19-cv-02871-SKC Document 24 Filed 11/18/19 USDC Colorado Page 2 of 2




      Because Halter failed to appear at a Court ordered hearing, IT IS ORDERED that

Halter SHOW CAUSE why this case should not be dismissed with prejudice for failure to

prosecute pursuant to Rule 41(b) of the Federal Rules of Civil Procedure, and why the

Court should not order sanctions against Halter in the form of attorneys fees incurred by

Defendants’ for the preparation and participation at the Status Conference. Halter’s

response to this Order to Show Cause shall be filed no later than December 2, 2019.



      DATED: November 18, 2019.



                                               BY THE COURT:




                                               S. Kato Crews
                                               United States Magistrate Judge




                                           2
